Acknowledgments
1.         Applicant’s amendment, filed on 3/13/2021 is acknowledged.  Accordingly claim(s) 8-12 and 20 remain pending.
2.	Claim(s) 1-7 and 14-19 have been withdrawn by the Applicant 
3.	Claim(s) 13 has been cancelled by the Applicant.
4.	This paper is assigned paper No. 20210901 by the Examiner.
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
6.	Applicant’s response, filed on 3/13/2021, has fully been considered and is persuasive.  Applicant contends that the amended claims obviates the 35 USC 112 and 35 USC 103 set forth in the prior office action. The Examiner finds Applicant’s arguments persuasive; therefore, the Examiner withdraws the rejections.
Allowable Subject Matter
7.	Claim(s) 8-12 and 20 are allowed.
Examiner's Amendment
8.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	Authorization for this Examiner’s amendment was given in a telephonic interview with Edward G. Greive (USPTO Registration No. 24,726) on or about 9/7/2021.

1-7. (Currently Amended) (Canceled) 
8.  A money handling apparatus comprising:
a handling unit;
a first safe unit below the handling unit; and
a second safe unit below the first safe unit; wherein
the handling unit includes
an inlet through which money is received;
an outlet through which the received money is dispensed;
a transport path connecting the inlet and the outlet, the transport path transporting the received money in a front-back direction of the money handling apparatus; and
a plurality of branch paths each of which being connected to the transport part and transports the money transported through the transport path,
the first safe unit includes a plurality of storage cassettes which are arranged in the front-back direction of the money handling apparatus, a storage cassette being connected to each branch path and store therein the money transported through each branch path and feeds the money stored therein to the transport path through each branch path, and 
the second safe unit includes a collection cassette that stores the money fed from the storage unit cassette therein,
wherein
the money handling apparatus further comprising:
a connection path which penetrates the first safe unit, which connects the transport path in the handling unit and the collection cassette in the second safe unit, and which transports in an up-down direction the money transported through the transport path to the collection cassette.
9. The money handling apparatus of claim 8, further comprising:
a first casing for housing the handling unit; and
a second casing for housing the first safe unit and the second safe unit, wherein the first casing is provided with a first door for opening and closing the first safe unit, and the second casing is provided with a second door for opening and closing the second safe unit.
10. The money handling apparatus of claim 9, wherein
the first door has a first lock for locking and unlocking the first door, and the second door has a second lock for locking and unlocking the second door, and
unlock permission for the first key and unlock permission for the second key are respectively changeable.

the second casing is protected at a higher security level than the first casing.
12. The money handling apparatus of claim 8, further comprising:
a recognition unit and an escrow unit housed in the handling unit;
wherein the recognition unit is configured to recognize the money fed from the storage cassettes,
the storage cassettes are configured to store the money recognized by the recognition unit as normal money therein, and
the escrow unit is configured to store the money recognized by the recognition unit as money to be rejected therein.
13. (Cancelled)
14-19. (Currently Amended) (Cancelled) 
20.  The money handling apparatus of claim 8, wherein the first safe unit and the second safe units are configured to protect the storage cassettes and the collection cassettes at different security levels, respectively.

Reasons for Allowance
11.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2008/0290595 to Fujita) which discloses a cash handling system 10 has an upper unit 100 mounted on a lower unit 200. The upper unit 100 has a cash slot 110, first bill transfer openings 160a to 160c, Ring et al.,) which discloses a cash dispensing apparatus (10) comprising at least two cash compartments (20, 22) and a cash delivery mechanism operable to deliver cash notes from either compartment to a recipient, each compartment (20, 22) being independently lockable and arranged to prevent access therefrom to cash in the other compartment(s).
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 8, specifically the combination of steps of: a plurality of branch paths each of which being connected to the transport part and transports the money transported through the transport path, the first safe unit includes a plurality of storage cassettes which are arranged in the front-back directions of the money handling apparatus, a storage cassette being connected to each branch path and stores therein the money transported through each branch path and feeds the money stored therein to the transport path through each branch path…a connection path which penetrates the first safe unit which connects the transport path in the handling unit and the collection cassette in the second safe unit which transports in an up-down direction the money transported through the transport path to the collection cassette, as recited in claim 8.  Moreover, the missing claimed elements from Fujita/Ring are not found in a reasonable Fujita/Ring disclosures because it is not common to: a plurality of branch paths each of which being connected to the transport part and transports the money transported through the transport path, the first safe unit includes a plurality of storage cassettes which are arranged in the front-back directions of the money handling apparatus, a storage cassette being connected to each branch path and stores therein the money transported through each branch path and feeds the money stored therein to the transport path through each branch path…a connection path which penetrates the first safe unit which connects the transport path in the handling unit and the collection cassette in the second safe unit which transports in an up-down direction the money transported through the transport path to the collection cassette.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 9-12 and 20 are also allowable for the same reason(s) described above.
12.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        9/1/2021